Citation Nr: 0210327	
Decision Date: 08/22/02    Archive Date: 08/29/02

DOCKET NO.  99-13 688A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for arthritis of the 
ankles.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for arthritis of the 
hips.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for arthritis of the 
knees.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a perforated 
tympanic membrane.

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for tinnitus.

7.  Entitlement to an initial compensable evaluation for 
residuals of a comminuted fracture of the tuft and distal 
shaft of the left fourth finger.

(The following issue will be the subject of a later decision:  
entitlement to an increased evaluation for protein S 
deficiency wit bilateral chronic deep vein thrombosis, 
currently evaluated as 40 percent disabling for each lower 
extremity.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from April 1980 to May 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In July 1999, the case was 
transferred to the RO in Atlanta, Georgia.

The Board is undertaking additional development on the issue 
of entitlement to an increased evaluation for protein S 
deficiency with bilateral chronic deep vein thrombosis, 
currently evaluated as 40 percent disabling for each lower 
extremity, as listed on the title page of this decision, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing any 
response to the notice, the Board will prepare a separate 
decision addressing this issue.

The veteran failed to report for a hearing before a member of 
the Board of Veterans' Appeals scheduled in June 2002 at the 
RO.  In addition, he and his representative have not provided 
good cause for failing to appear.  Therefore, the Board finds 
that the veteran has waived his request for hearing, and the 
Board will address the issues on appeal.


FINDINGS OF FACT

1.  All evidence necessary for the disposition of this appeal 
has been obtained.  

2.  The veteran was last denied service connection for 
perforated tympanic membrane, bilateral hearing loss, 
tinnitus, and arthritis of the ankles, hips, and knees in a 
November 1991 RO rating action; although a timely notice of 
disagreement was filed and a statement of the case was issued 
to the veteran, an appeal was not subsequently perfected.

3.  The documents added to the record since the November 1991 
RO rating action in connection with the veteran's attempt to 
reopen his claims for service connection for perforated 
tympanic membrane, bilateral hearing loss, and arthritis of 
the ankles, hips, and knees, are not, by themselves or in 
connection with evidence previously assembled, so significant 
that they must be considered in order to fairly decide the 
merits of these claims.

4.  The evidence added to the record since the November 1991 
RO rating action in connection with the veteran's attempt to 
reopen his claim for service connection for tinnitus is so 
significant that it must be considered in order to fairly 
decide the merits of these claims.

5.  The residuals of a fracture of the left fourth finger are 
manifested by a comminuted fracture of the tuft and distal 
shaft, without evidence of ankylosis or objective evidence of 
functional impairment due to pain.


CONCLUSIONS OF LAW

1.  Evidence received since the November 1991 denial by the 
RO of entitlement to service connection for perforated 
tympanic membrane, bilateral hearing loss, and arthritis of 
the ankles, hips, and knees is not new and material, and the 
claims for those benefits may not be reopened.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5108, 5126, 7105 
(West 1991 and Supp. 2001); 38 C.F.R. §§ 3.303, 3.156 (2001), 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)) 
(West 1991 & Supp. 2001).   

2.  Evidence received since the November 1991 denial by the 
RO of entitlement to service connection for tinnitus is new 
and material, and the claim for this benefit is reopened.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5108, 
5126, 7105 (West 1991 and Supp. 2001); 38 C.F.R. §§ 3.303, 
3.156 (2001), 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)) (West 1991 & Supp. 2001).

3.  The criteria for a compensable rating for residuals of a 
comminuted fracture of the tuft and distal shaft of the left 
fourth finger are not met. 38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.102, 3.655, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5227, 5155 (2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

As an initial matter, the Board notes that during the 
pendency of the veteran's appeal, the Veterans' Claims 
Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), was signed into law.  The VCAA eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  VCAA; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the Board 
finds that VA's duties, as set out in the VCAA, have been 
fulfilled with respect to the claims concerning a perforated 
tympanic membrane, bilateral hearing loss, tinnitus, and 
arthritis of the ankles, hips, and knees.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA, codified as amended at 38 U.S.C.A. §§ 5102 
and 5103.  In this regard, the Board notes that the RO issued 
a June 1999 statement of the case, a September 2001 
supplemental statement of the case and a September 2001 
letter explaining its most recent decision.  In these 
documents, which were sent to the veteran at his last address 
of record, the RO notified him of the evidence required to 
grant his claims, the information and evidence needed to 
substantiate them, and the evidence it used to decide the 
issues.  Thus, the notification requirements of the VCAA have 
been satisfied, and there is no outstanding duty to inform 
the veteran that any additional information or evidence is 
needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
at 38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 
45,630-45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  As to this duty to assist, it is observed that 
the veteran's service medical records have been associated 
with the claims file, and the RO obtained the records of the 
veteran's relevant post service medical treatment that he 
indicated were available, to include his records from the 
Social Security Administration.

Further, it is observed that attempts have been made to 
schedule the veteran for examination for VA purposes in 
connection with his claims regarding his residuals of a 
fractured, left, fourth finger.  (VCAA does not require 
examinations in claims to reopen if new and material evidence 
has not been presented or secured.)  Under these 
circumstances, the Board finds that, as with the notice 
requirements of the VCAA, the development requirements of 
that law also have been met.  The RO requested additional 
evidence and explained to the veteran of the type of evidence 
necessary to substantiate the claim in the June 1999 
statement of the case.  It informed him that it would assist 
in obtaining identified records, but that it was the 
veteran's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  See Quartuccio v. Principi, No. 01-997 (U.S. Vet. 
App. June 19, 2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).

In the July 2002 Appellant's Brief, the representative 
indicated that he and the veteran were satisfied with respect 
to the facts and historical data, and they believed that the 
facts and historical data presented in the statement and 
supplemental statement of the case were sufficient.  
(Appellant's Brief, p. 2).  Therefore, the Board may proceed 
to address the merits of the veteran's claim.

VA regulations provide that when entitlement or continued 
entitlement to a VA benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) of 38 C.F.R. § 3.655 as 
appropriate.  38 C.F.R. § 3.655(a) (2001).  When a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, as in this case, the 
claim shall be rated based on the evidence of record.  38 
C.F.R. § 3.655(b) (2001).

In August 1999, the RO requested that an Independent Medical 
Examination (IME), on a fee basis, be scheduled regarding the 
veteran's service-connected residuals of a comminuted 
fracture of tuft and distal shaft of the left fourth finger.

In a subsequent August 1999 letter from the IME, which was 
sent to the veteran's address of record, the veteran was 
informed of the date and time of his scheduled examination, 
which was set for later in August 1999.  In addition, the IME 
explained in the letter that if the veteran failed to appear 
for the scheduled appointment, it would adversely affect his 
claim for VA benefits.

In an October 1999 correspondence, the IME informed the RO 
that the veteran failed to appear for the August 1999 
orthopedic examination.  The RO notified the veteran of his 
failure to appear in the September 2001 supplemental 
statement of the case.  The veteran and his representative 
have not subsequently provided a good cause reason for not 
attending the scheduled examination with the IME.

The United States Court of Appeals for Veterans Claims 
(Court) has held that "the duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The Court has also held that the duty to assist is 
not a blind alley,  see Olson v. Principi, 3 Vet. App. 480, 
483 (1992), and is not a license for a "fishing expedition" 
to determine if there might be some unspecified information, 
such as the police report described by the veteran, which 
could possibly support a claim.  See Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992).  In this case the veteran has not 
fully cooperated with VA in presenting for a scheduled fee 
basis examination with the IME that might have provided 
relevant findings with respect to his claim for an initial 
compensable rating for his residuals of a fractured fourth 
finger of his hand.  Based on these particular facts, 
therefore, there is no further action which must be 
undertaken to comply with the provisions of the VCAA and the 
claim will instead be decided based on the evidence of record 
consistent with 38 C.F.R. § 3.655.

II.  New and Material Evidence

The record reflects that the veteran first submitted an 
application for benefits relating to a perforated tympanic 
membrane, bilateral hearing loss, tinnitus, and arthritis of 
the ankles, hips, and knees, in July 1991.  These claims were 
denied in November 1991, after the RO considered the 
veteran's service medical records, the report of examination 
conducted for VA purposes, to include a comprehensive x-ray 
studies of the joints and ears/hearing, in September 1991.  

The veteran's service records from 1980 to 1989 showed 
complaints and treatment for a perforated tympanic membrane, 
bilateral hearing loss, tinnitus, and pain of the knees, and 
ankles.  In July 1980, a service examiner provided the 
assessment that the veteran had a lateral right ankle sprain.  
According to a July 1980 service podiatry note, it appears 
that a cast was removed from the veteran's right ankle.  A 
service examiner noted in a July 1980 x-ray report that there 
was marked soft tissue swelling of the right ankle, but no 
definite fractures were visualized.  According to a service 
outpatient record that appears to be dated September 1980, 
the examiner assessed the veteran with 1+ laxity of the 
lateral collateral ligament (LCL) compared to the right, with 
no tenderness or effusion.  The examiner also noted that the 
right ankle was stable and nontender.

In April 1984, the veteran was diagnosed with a grade II 
sprain of the left ankle manifested by edema and 
discoloration with tenderness.  According to a July 1985 
Radiologic Consultation Report, the veteran had soft tissue 
swelling but no fracture of the right ankle after injuring 
himself playing basketball.  In September 1984, the veteran 
complained of hearing loss due to firing his weapon without 
earplugs.  According to a June 1988 audiogram report, the 
veteran's hearing was within normal limits for VA purposes.  

According to a November 1988 service x-ray study, the 
examiner noted that the views of the knees, legs, ankles and 
feet showed no evidence of fracture or periosteal reaction to 
suggest stress fractures.  There were "a few tiny opacities 
seen in both feet probably artifact.  No other significant 
abnormality" was seen.  According to a November 1988 service 
bone scan report, the lower extremities revealed no 
abnormalities.  The examiner's impression was a normal bone 
scan.

The veteran indicated on his January 1989 Report of Medical 
History that he had experienced arthritis during service.  
According to the veteran's January 1989 service Medical Board 
examination report, the veteran's ears, feet, lower 
extremities, and other musculoskeletal joints were noted to 
be normal. 

According to the September 1991 VA examination report, the 
veteran was diagnosed with mild arthritis of the left knee.  
According to the September 1991 hearing study, the veteran 
was diagnosed with tinnitus.  A September 1991 VA x-ray study 
confirmed the foregoing findings.  The VA examiner opined 
that the veteran's tinnitus was related to noise exposure 
during service.

In November 1991, the RO denied the veteran's claims because, 
despite the veteran's complaints during and after service.  
X-ray studies during service were negative for arthritis of 
the hips, knees, and ankles.  The September 1991 VA x-ray 
study was negative for arthritis of the hips, knees, and 
ankles, thus there was no evidence of arthritis to a 
compensable degree found within one-year regulatory 
presumption period after separation from service.  Although 
the September 1991 VA examiner diagnosed the veteran with 
mild arthritis of the left knee, there was no medical nexus 
opinion linking these disorders to an injury or incident 
during service, nor were the arthritic changes diagnosed 
within the regulatory one-year presumptive period.  The 
veteran was found not to have hearing loss or evidence of a 
perforated tympanic membrane.  He was found to have bilateral 
tinnitus, but the examiner did not link it to exposure to 
acoustic trauma during service.

In December 1991, the veteran was advised of the decision to 
deny his claims for service connection for a perforated 
tympanic membrane, bilateral hearing loss, tinnitus, 
arthritis of the hips, knees and ankles in a letter sent to 
his last address of record.  This letter also included notice 
of his appellate rights.  

In March 1992, the veteran filed a timely notice of 
disagreement to the RO's decision with respect to these 
claims.  The RO issued a statement of the case, sent to the 
veteran's last known address of record in May 1992.  The 
veteran failed to file a substantive appeal.  Therefore, the 
November 1991 RO decision is final. 

Under applicable criteria, claims that are the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to them.  If the claim is 
thus reopened, it will be reviewed on a de novo basis, with 
consideration given to all the evidence of record.  
38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 
(1996).  For claims received prior to August 29, 2001, as is 
the case here, new and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
(For claims filed on and after August 29, 2001, new and 
material evidence is defined as set out at 66 Fed. Reg. 
45620, 45630 (Aug. 29, 2001) to be codified at 38 C.F.R. 
§ 3.156.  Since the matter currently before the Board was 
initiated before August 29, 2001, however, the pre-August 29, 
2001 definition of new and material evidence must be used.)

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the veteran's claim, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet. App. 510 (1992).  See also Robinette v. 
Brown, 8 Vet. App. 69 (1995).

The evidence associated with the claims file since the last 
final decision in November 1991 includes post-service VA and 
non-VA medical records and a number of written statements 
from the veteran.  With respect to the claims for a 
perforated tympanic membrane, bilateral hearing loss, and 
arthritis of the hips, knees and ankles, the Board finds that 
while they may be new, they are not material.  The VA medical 
records echo the findings of record in November 1991.  
According to a June 1998 VA outpatient treatment record, the 
examiner noted a history of right knee impairment for the 
last 14 years.  This evidence is cumulative of the findings 
made by the VA examiner in September 1991.  

The RO conceded in the November 1991 rating decision that the 
veteran was treated for right knee pain during service.  
Nevertheless, the service medical records and x-ray reports 
were negative for arthritis.  The veteran's January 1989 
service Medical Board examination report was negative for a 
right knee disorder.  There was no medical evidence of 
arthritis within the regulatory presumptive period one year 
after discharge.  Therefore, the Board finds that the VA 
outpatient records from 1998 through 1999 are not material 
because they do not show that the veteran developed a 
perforated tympanic membrane, bilateral hearing loss, or 
arthritis of the right knee during service or within the 
relevant one-year presumptive period after discharge.

With the exception of the evidence discussed in the preceding 
paragraph, the remaining VA and non-VA medical evidence 
associated with the record since the last final decision in 
November 1991 is essentially negative for discussion of a 
perforated tympanic membrane, bilateral hearing loss, 
tinnitus, or arthritis of the hips, knees and ankles.  
Instead, the remaining evidence relates to the veteran's 
service-connected disorders.  Although the Social Security 
Administration granted disability benefits to the veteran an 
October 2000 decision, it based its findings on medical 
evidence of disorders unrelated to the veteran's claimed a 
perforated tympanic membrane, bilateral hearing loss, 
tinnitus, or arthritis of the hips, knees and ankles.  

As to the written statements submitted in connection with his 
appeal, none address the veteran's claims regarding a 
perforated tympanic membrane, bilateral hearing loss, or 
arthritis of the hips, knees and ankles with any 
particularity, other than to say he has had these problems 
over the years and they developed during service.  

Similarly, the veteran's statements either fail to address 
his claims or, to the extent they may be considered to 
address it, say nothing more than was understood of the 
veteran's contentions when his claims were previously denied.  
The repetition of the veteran's contentions that he developed 
these disorders either during or as a result of service, 
cannot be considered new evidence, but merely cumulative 
evidence.  Therefore, these statements cannot be considered 
to meet the definition of new and material, and cannot by 
themselves or in connection with evidence previously 
assembled be considered so significant that they must be 
considered together with all the evidence to fairly decide 
the merits of the veteran's claims.  

Under the foregoing circumstances, the Board concludes that 
with respect to the veteran's claims as it concerns a 
perforated tympanic membrane, bilateral hearing loss, or 
arthritis of the hips, knees and ankles, he has not submitted 
evidence that is new and material and the claims for service 
connection for these disabilities are not reopened.

With respect to the veteran's claim for tinnitus, the Board 
finds that the veteran's recent statements that he has 
experienced ringing in his ears since exposure to gunfire 
during service, when considered with the evidence of record 
in November 1991, specifically the September 1991 VA 
examiner's opinion that the veteran had tinnitus due to 
exposure to acoustic trauma during service, are so 
significant that they must be considered together with all 
the evidence to fairly decide the merits of the claim.  The 
evidence is new and material and the claim for service 
connection for tinnitus is reopened.

Although the record contains sufficient evidence to reopen 
the veteran's claim for service connection for tinnitus, the 
Board has determined that further development is required 
before proceeding to consider the merits of the underlying 
claims.  Accordingly, the Board is undertaking additional 
development pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing any response to the notice, the Board will prepare 
a separate decision addressing this issue.

III.  Increased rating

Under the applicable criteria, disability evaluations are 
determined by comparing the symptoms the veteran is presently 
experiencing for a particular service-connected disability 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities. 
When making determinations as to the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  The 
current level of disability, however, is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Court has held that there is a distinction between a 
claim based on disagreement with the original rating awarded 
and a claim for an increased rating.  Fenderson v. West, 12 
Vet. App. 119 (1999).  In this case, the veteran's claim for 
a compensable rating for service-connected residuals of a 
comminuted fracture of the tuft and distal shaft of the left 
fourth finger is from an original rating in September 1998.  
The veteran filed his notice of disagreement in April 1999, 
the RO issued the statement of the case in June 1999, and the 
veteran filed his timely substantive appeal in July 1999.  
The distinction may be important in determining the evidence 
that can be used to decide whether the original rating on 
appeal was erroneous and in determining whether the veteran 
has been provided an appropriate statement of the case.  
Fenderson at 126.  With an initial rating, the RO can assign 
separate disability ratings for separate periods of time 
based on the facts found.  Id.  With an increased rating 
claim, "the present level of disability is of primary 
importance."  Francisco at 58.  This distinction between 
disagreement with the original rating awarded and a claim for 
an increased rating is important in terms of VA adjudicative 
actions.  See Fenderson.

The RO did not phrase the issue in terms of an initial rating 
for service-connected residuals of a comminuted fracture of 
the tuft and distal shaft of the left fourth finger; however, 
the Board concludes that the veteran was not prejudiced by 
this in the circumstances of this case.  The RO's statement 
of the case and supplemental statement of the case provided 
the veteran with the appropriate applicable law and 
regulations and an adequate discussion of the basis for the 
RO's assignment of an initial compensable disability 
evaluation for the service-connected residuals of a 
comminuted fracture of the tuft and distal shaft of the left 
fourth finger.  According to the statement and supplemental 
statement of the case, the RO did not limit its consideration 
to only the recent medical evidence of record, and did not 
therefore violate the principle of Fenderson.  The RO, in 
effect, considered whether the facts showed that the veteran 
was entitled to a higher disability rating for this condition 
for any period of time since his original claim.  

Thus, the RO did comply with the substantive tenets of 
Fenderson in its adjudication of the veteran's claim for an 
increased rating for his residuals of a comminuted fracture 
of the tuft and distal shaft of the left fourth finger.  He 
has been provided appropriate notice of the pertinent laws 
and regulations and has had his claim of disagreement with 
the original rating properly considered based on all the 
evidence of record.   

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2001) and 
Schafrath, 1 Vet. App. 589, the Board has reviewed the 
service medical records pertaining to the service-connected 
disability at issue.  The Board has found nothing in the 
historical record which would lead it to conclude that the 
current evidence of record is not adequate for rating 
purposes, nor has the Board found any of the historical 
evidence in this case to be of sufficient significance to 
warrant a specific discussion herein.

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.

The veteran's service-connected residuals of a fracture of 
the right 4th finger are currently assigned a noncompensable 
disability evaluation under Diagnostic Code 5227, which 
provides a noncompensable evaluation for ankylosis of the 4th 
finger.  A note following this Diagnostic Code indicates that 
extremely unfavorable ankylosis will be rated as amputation.

Ankylosis is considered to be favorable when the ankylosis 
does not prevent flexion of the tip of the finger to within 2 
inches (5.1 centimeters) of the median transverse fold of the 
palm. It is unfavorable when it precludes such motion.  
Ankylosis is considered to be extremely unfavorable when all 
of the joints of the finger are in extension or in extreme 
flexion, or when there are rotation and angulation of the 
bones. 38 C.F.R. § 4.71a, Diagnostic Code 5227.

Effective August 26, 2002, the Schedule for Rating 
Disabilities, 38 C.F.R. § 4.71a, was amended.  Under these 
revisions, Diagnostic code 5227 provides for a noncompensable 
rating for favorable or unfavorable ankylosis of the ring or 
little finger.  See 67 Fed. Reg. 48787 (July 26, 2002).  The 
Board will consider the veteran's 4th finger fracture 
residuals under both the old and amended rating criteria, 
applying the one that is most favorable to his claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

A 10 percent evaluation is warranted for amputation of the 
fourth finger of the major or minor upper extremity if the 
point of amputation is at the proximal interphalangeal joint 
or proximal thereto, without metacarpal resection. 38 C.F.R. 
§ 4.71a, DC 5155.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes. Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. §  4.45.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In this case, additional VA examination is necessary to 
establish the veteran's entitlement to an initial compensable 
rating for residuals of a commuted fracture of the tuft and 
distal shaft of the left fourth finger.  In this regard, the 
Board notes that the VA and non-VA treatment records do not 
provide adequate information for rating purposes.  As noted 
previously in this decision, in August 1999 the veteran was 
notified in writing at his address of record at the time 
regarding a scheduled IME examination in August 1999.  The 
veteran was informed in the Board's most recent remand of the 
inadequacy of the VA examination report and of the necessity 
for another VA examination.  The IME notified the RO in 
October 1999 that the veteran failed to appear for the 
examination.  The veteran has never provided a good cause 
reason for failing to report.  Thereafter, the RO informed 
the veteran in the September 2001 supplemental statement of 
the case that, due to his failure to appear for the scheduled 
examination, it would decide the issue based on the evidence 
of record.  38 C.F.R. § 3.655.

Based upon a thorough review of the evidence of record, the 
Board concludes that a compensable rating is not warranted 
for the veteran's residuals of a fracture of the left fourth 
finger.  The medical evidence of record is negative for 
ankylosis of the fourth finger.  The Board has also 
considered whether functional impairment due to pain warrants 
a compensable rating, however, there is no competent evidence 
of record that more nearly approximates the criteria for a 
compensable rating.  38 C.F.R. § 4.40, 4.45, see DeLuca, 8 
Vet. App. 202.  Therefore, given that there is no evidence of 
record showing ankylosis or functional impairment due to 
pain, a compensable evaluation is not in order for this 
disability at any time from the effective date of service 
connection.

The Board has also considered whether the claim should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Board notes that the veteran has not 
required hospitalization for this disability and that the 
manifestations of this disability are those contemplated by 
the schedular criteria. In sum there is no indication in the 
record that the average industrial impairment from this 
disability would be to a compensable degree.  Accordingly, 
referral of this case for extra-schedular consideration is 
not warranted.  See Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).




ORDER


New and material evidence has not been presented to reopen 
the claims for service connection for a perforated tympanic 
membrane, bilateral hearing loss, tinnitus, or arthritis of 
the hips, knees and ankles, and the appeal in that regard is 
denied.

New and material evidence has been presented to reopen the 
claim for service connection for tinnitus, and the appeal in 
that regard is granted.

Entitlement to an initial, compensable rating for residuals 
of a comminuted fracture of the tuft and distal shaft of the 
left fourth finger is denied.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

